


General Growth Properties, Inc.
2010 Equity Incentive Plan
 
2016 PERFORMANCE-VESTING UNIT PLAN
AWARD AGREEMENT




Name of Award Recipient:     [ ]
 
Total Number of 2016 Performance-Vesting Units Awarded:     [ ]
[ ] Relative TSR/Equity REITs LTIP Units, [ ] Relative TSR/Retail REITs LTIP
Units, [ ] Absolute TSR LTIP Units, [ ] FFO Growth LTIP Units and [ ]
Distribution Catch-Up LTIP Units


Effective Date: ______________, 2016


THIS 2016 PERFORMANCE-VESTING UNIT PLAN AWARD AGREEMENT (this “Award Agreement”)
is made effective as of the Effective Date, between General Growth
Properties, Inc., a Delaware corporation (the “Company”), GGP Operating
Partnership, LP, a Delaware limited partnership (the “Partnership”), and [     ]
(the “Participant”).
R E C I T A L S:
WHEREAS, the Company adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan, as amended (the “Plan”).  Capitalized terms used herein shall
have the respective meanings ascribed to them in Exhibit A hereto. Unless the
context requires otherwise, capitalized terms used, but not otherwise defined
herein or in Exhibit A, shall have the respective meanings ascribed to them in
the Plan; and
WHEREAS the Company has adopted the 2016 Performance-Vesting Unit Plan (the
“Performance Plan”) for a portion of certain of the Company’s employees’ annual
incentive compensation and the Committee has determined that it would be in the
best interests of the Company and its stockholders to grant an award to the
Participant under the Performance Plan, which is evidenced by this Award
Agreement (the “Award”); and
WHEREAS, pursuant to the Plan and the Partnership’s Fourth Amended and Restated
Limited Partnership Agreement, as amended (the “Partnership Agreement”), GGP
Real Estate Holding II, Inc. as the general partner of the Partnership and the
Company hereby grant the Award to the Participant as an “Other Stock-Based
Award” in the form of, and by causing the Partnership to issue to the
Participant, the number of FV LTIP Units (as defined in the

1
ACTIVE/84645397.12

--------------------------------------------------------------------------------




Partnership Agreement) set forth below having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption and conversion set forth in this Award Agreement and in
the Partnership Agreement.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.    Administration.
The Performance Plan and all awards thereunder, including the Award, shall be
administered by the Committee, which in the administration of the Performance
Plan and all awards thereunder, including the Award, shall have all the powers
and authority it has in the administration of the Plan as set forth in the Plan.
2.    Terms of the Award.
(a)    The Award consists of the aggregate number of FV LTIP Units set forth
above (“Award LTIP Units”), which will be subject to forfeiture and vesting as
set forth in this Agreement.
(b)    The Participant shall be admitted as partner of the Partnership with
beneficial ownership of the Award LTIP Units as of the Effective Date by (i)
signing and delivering to the Partnership a copy of this Award Agreement and
(ii) signing, as a Limited Partner, and delivering to the Partnership a
counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit B).
(c)    Upon execution of this Award Agreement by the Participant, the
Partnership and the Company, the Partnership Agreement shall be amended to
reflect the issuance to the Participant of the Award LTIP Units. Thereupon,
subject to Section 10(b) below, the Participant shall have all the rights of a
Limited Partner of the Partnership with respect to a number of FV LTIP Units
equal to the Award LTIP Units and the common units of the Partnership into which
such Award LTIP Units may be converted will be redeemable for a cash amount or
shares of Common Stock, in each case as provided in the Partnership Agreement,
subject, however, to the restrictions and conditions specified in this Award
Agreement.
(d)    The number of Award LTIP Units that are earned will be based on four
different performance metrics measured over the Performance Period as provided
in Sections 3, 4, 5 and 6 below: (i) Relative TSR as compared to the Equity REIT
Index Companies (“Relative TSR/Equity REITs”), (ii) Relative TSR as compared to
the Retail REIT Index Companies (“Relative TSR/Retail REITs”), (iii) Annualized
TSR Growth, and (iv) FFO per Share CAGR. Award LTIP Units that are earned
pursuant to Sections 3, 4, 5 and 6 below will become vested based on the
Continuous Service requirements provided in Section 9 below. In addition, if any
Award LTIP Units are earned pursuant to Sections 3, 4, 5 or 6, then as of the
date on which such Award LTIP Units are earned, the Participant will also earn
an additional number of Award LTIP

2
ACTIVE/84645397.12

--------------------------------------------------------------------------------




Units on account of catch-up distributions as provided in Section 10(b) below.
In the case of fractions, the aggregate number of Award LTIP Units earned shall
be rounded down to the nearest whole integer.
3.    Award LTIP Units Earned on the Basis of Relative TSR/Equity REITs.
The number of Award LTIP Units that are earned based on Relative TSR/Equity
REITs as of the Valuation Date (“Relative TSR/Equity REITs LTIP Units”) will be
calculated in accordance with the following table:
Relative TSR/Equity REITs
Percentage of Relative TSR LTIP Units Earned
Number of Relative TSR/Equity REITs LTIP Units Earned
Below 25th percentile
25th percentile
0%
50%
0
______
50th percentile
100%
______



In the event that the Relative TSR/Equity REITs shall fall between two levels in
the above table, linear interpolation shall be used to determine the number of
Relative TSR/Equity REITs LTIP Units earned.
4.    Award LTIP Units Earned on the Basis of Relative TSR/Retail REITs.
The number of Award LTIP Units that are earned based on Relative TSR/Retail
REITs as of the Valuation Date (“Relative TSR/Retail REITs LTIP Units”) will be
calculated in accordance with the following table:
Relative TSR/Retail REITs
Percentage of Relative TSR/Equity REITs LTIP Units Earned
Number of Relative TSR/Retail REITs LTIP Units Earned
Below 25th percentile
25th percentile
0%
50%
0
______
50th percentile
100%
______



In the event that the Relative TSR/Retail REITs shall fall between two levels in
the above table, linear interpolation shall be used to determine the number of
Relative TSR/Retail REITs LTIP Units earned.
5.    Award LTIP Units Earned on the Basis of Annualized TSR Growth.

3
ACTIVE/84645397.12

--------------------------------------------------------------------------------




The number of Award LTIP Units that are earned based on Annualized TSR Growth as
of the Valuation Date (“Absolute TSR LTIP Units”) will be calculated in
accordance with the following table:
Annualized TSR Growth
Percentage of Absolute TSR LTIP Units Earned
Number of Absolute TSR LTIP Units Earned
Below 3%
3%
0%
50%
0
______
7%
100%
______



In the event that the Annualized TSR Growth shall fall between two levels in the
above table, linear interpolation shall be used to determine the number of
Absolute TSR LTIP Units earned.
6.    Award LTIP Units Earned on the Basis of FFO per Share CAGR.
The number of Award LTIP Units that are earned based on FFO per Share CAGR as of
the Valuation Date (“FFO Growth LTIP Units”) will be calculated in accordance
with the following table:
FFO per Share CAGR
Percentage of FFO Growth LTIP Units Earned
Number of FFO Growth LTIP Units Earned
Below 3%
3%
0%
50%
0
______
7%
100%
______



In the event that the FFO per Share CAGR shall fall between two levels in the
above table, linear interpolation shall be used to determine the number of FFO
Growth LTIP Units earned.
7.    Determinations Made as of the Valuation Date.
(a)    Promptly following the Valuation Date, the Committee shall perform the
necessary calculations to determine the number of Award LTIP Units earned by the
Participant as of such date pursuant to Sections 3, 4, 5 or 6, as applicable.
(b)    The Participant shall have no rights to Award LTIP Units earned pursuant
to Sections 3, 4, 5 or 6, as applicable, above and Section 10(b) below until the
number of such Award LTIP Units are determined by the Committee; provided that
any Award LTIP Units earned will be deemed to have been earned as of the
Valuation Date for purposes of determining the Participant’s rights hereunder.
Any Award LTIP Units that are not earned pursuant to Sections 3,

4
ACTIVE/84645397.12

--------------------------------------------------------------------------------




4, 5, or 6 above and Section 10(b) below shall, without payment of any
consideration by the Partnership, automatically and without notice terminate, be
forfeited and be and become null and void as of the Valuation Date, and neither
the Participant nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unearned Award LTIP Units.
8.    Change of Control.
(a)    If the Participant is a party to a Service Agreement, the provisions of
such Service Agreement shall govern the vesting of the Participant’s Award LTIP
Units exclusively in the event of a Change of Control. The foregoing sentence
will be deemed an amendment to this Award Agreement and the Plan to the extent
required to apply applicable terms of the Service Agreement upon a Change of
Control.
(b)    Upon a Change of Control, the number of Award LTIP Units earned shall
equal the number of Award LTIP Units that would be earned pursuant to Sections
3, 4, 5 or 6, as applicable, above and Section 10(b) below if all the hurdles
set forth in Sections 3, 4, 5 or 6, as applicable, were met at the 100% level.
(c)    The Award LTIP Units that are earned as of the effective date of the
Change of Control pursuant to Section 8(b) above shall be subject to vesting
based on Continuous Service as follows:
(i)    If the Award LTIP Units remain outstanding after a Change of Control or
equivalent replacement awards are substituted for the Award LTIP Units at the
time of the Change of Control, full vesting will occur upon the earlier of (i)
the Valuation Date or (ii) in the case of the Participant’s Qualified
Termination within 12 months after the Change of Control, the effective date of
such Qualified Termination.
(ii)    If neither the Award LTIP Units remain outstanding after a Change of
Control nor equivalent replacement awards are substituted for Award LTIP Units
at the time of the Change of Control, then full vesting will occur as of the
effective date of the Change of Control.
(iii)    An award qualifies as an “equivalent replacement award” if the
following conditions are met in the sole discretion of the Committee: (A) it is
of the same type as the Award LTIP Units being replaced; (B) it has a value
equal to the Fair Market Value of the Award LTIP Units being replaced as of the
effective date of the Change of Control; (C) the equity securities issuable upon
the conversion, exercise, exchange or redemption of the replacement award or
securities underlying the replacement award are listed on a national stock
exchange; (D) it contains terms relating to vesting (including with respect to a

5
ACTIVE/84645397.12

--------------------------------------------------------------------------------




Qualified Termination) that are substantially identical to those of the Award
LTIP Units being replaced; and (E) its other terms and conditions are not less
favorable to the Participant than the terms and conditions of the Award LTIP
Units being replaced.
9.    Vesting; Termination of Participant’s Employment.
(a)    Subject to Section 8 above, if the Participant’s Continuous Service
extends through the Valuation Date, then vesting of the Participant’s Award LTIP
Units that have been earned pursuant to Sections 3, 4, 5, 6 and 7(b) above, as
applicable, shall occur as of the Valuation Date regardless of when the
Committee completes the necessary calculations or assessments pursuant to
Section 7 above.
(b)    If the Participant is a party to a Service Agreement, the provisions of
such Service Agreement shall govern the vesting of the Participant’s Award LTIP
Units exclusively in the event of termination of the Participant’s service
relationship with the Company or any Subsidiary or Affiliate. The foregoing
sentence will be deemed an amendment to this Award Agreement to the extent
required to apply applicable terms of the Service Agreement, such that, by way
of illustration, any provisions of the Service Agreement with respect to
accelerated vesting or payout of the Participant’s incentive compensation awards
in the event of certain types of terminations of the Participant’s service
relationship (such as, for example, termination at the end of the term,
termination without Cause by the employer or termination for Good Reason by the
employee) may require that calculations set forth in this Award Agreement be
performed, or vesting occur with respect to the Award, other than as provided
herein.
(c)    Subject to Sections 9(a) and 9(b) above, upon a termination of the
Participant’s service for any reason other than death, Disability or Retirement,
prior to the Valuation Date, all Award LTIP Units that have not been earned
shall immediately terminate and be forfeited without consideration. Upon a
termination of the Participant’s service by reason of death, Disability or
Retirement, prior to the Valuation Date, the Participant will not forfeit the
Award LTIP Units upon such termination, all Award LTIP Units shall remain
outstanding through the Valuation Date and, the Participant shall earn as of the
Valuation Date the number of Award LTIP Units he or she would have earned based
on the calculations provided in Sections 3, 4, 5 or 6 above and Section 10(b)
below if such termination had not occurred.
(d)    Any forfeited Award LTIP Units shall, without payment of any
consideration by the Partnership, automatically and without notice be and become
null and void, and neither the Participant nor any of his or her successors,
heirs, assigns, or personal representatives will thereafter have any further
rights or interests in such forfeited Award LTIP Units.
10.    Distributions; Allocations.

6
ACTIVE/84645397.12

--------------------------------------------------------------------------------




(a)    The holder of the Award LTIP Units shall be entitled to receive
distributions with respect to such Award LTIP Units to the extent provided for
in the Partnership Agreement for FV LTIP Units; provided that (a) the FV LTIP
Full Participation Date (as defined in the Partnership Agreement) with respect
to Award LTIP Units shall be the Valuation Date; and (b) the FV LTIP Fraction
(as defined in the Partnership Agreement) with respect to the Award LTIP Units
shall be one-tenth (10%) until the date as of which such Award LTIP Unit is
earned pursuant to Sections 3, 4, 5 or 6 above and, if such Unit is earned, one
(1) after such date.
(b)    As of the date on which any Award LTIP Unit is earned pursuant to the
calculations provided in Section 7(a) above, the Committee shall determine the
number of additional Award LTIP Units that would have accumulated if the
Participant had received all distributions paid by the Partnership with respect
to earned Award LTIP Units determined pursuant to Section 7(a) above, reduced by
the distributions actually paid with respect to the Award LTIP Units in
accordance with Section 10(a) above, and such distributions had been reinvested
in Common Units (“Distribution Catch-Up LTIP Units”). Distribution Catch-Up LTIP
Units will be earned and vested as of the Valuation Date and shall be determined
as follows:
(i)For each distribution declared and paid on Common Units with a record date
after the Effective Date and prior to the Valuation Date (excluding
distributions paid in the form of additional Common Units unless adjustment is
otherwise made pursuant to Section 12 below), calculate the following number of
additional Award LTIP Units:
(W*Y)
Z

 
Where:
W = The aggregate number of Award LTIP Units earned pursuant to Sections 3, 4, 5
and 6 above;
Y = 90% of the applicable per Common Unit distribution; and
Z = The Fair Market Value of a share of Common Stock on the applicable record
date multiplied by the Conversion Factor.
(ii)Add all the amounts calculated pursuant to clause (i) above together.
If, upon the performance of the calculations set forth in this Section 10(b),
the total number of Award LTIP Units that have been earned is greater than the
number of Award LTIP

7
ACTIVE/84645397.12

--------------------------------------------------------------------------------




Units previously issued to the Participant, then: (A) the Company shall cause
the Partnership to issue to the Participant, as of the Valuation Date, a number
of additional FV LTIP Units equal to the difference; (B) such additional FV LTIP
Units shall be added to the Award LTIP Units previously issued, if any, and
thereby become part of this Award; (C) the Company and the Partnership shall
take such corporate and Partnership action as is necessary to accomplish the
grant of such additional FV LTIP Units; and (D) thereafter the term Award LTIP
Units will include such additional FV LTIP Units; provided that such issuance
will be subject to the Participant executing and delivering such documents,
comparable to the documents executed and delivered in connection with this
Agreement, as the Company and/or the Partnership may reasonably request in order
to comply with all applicable legal requirements, including, without limitation,
federal and state securities laws. In lieu of issuing additional FV LTIP Units
as provided above, the Partnership, at its option, may pay the Participant in
cash an amount equal to the Fair Market Value of the additional FV LTIP Units it
would otherwise be obligated to issue, which payment shall constitute for
federal income tax purposes a “guaranteed payment” under the Code.
11.    Restrictions on Transfer. Unless otherwise provided by the Committee, one
of the Award LTIP Units granted hereunder nor any common units of the
Partnership into which such Award LTIP Units may be converted (the “Award Common
Units”) shall be sold, assigned, transferred, pledged, hypothecated, given away
or in any other manner disposed of or encumbered, whether voluntarily or by
operation of law (each such action a “Transfer”) and the redemption right under
the Partnership Agreement may not be exercised with respect to Award Common
Units; provided that, at any time after the date that the Award LTIP Units vest,
(i) Award LTIP Units or Award Common Units may be Transferred to the
Participant’s Family Members by gift or domestic relations order, provided that
the transferee agrees in writing with the Company and the Partnership to be
bound by all the terms and conditions of this Agreement and that subsequent
Transfers shall be prohibited except those in accordance with this Section 11,
and (ii) the redemption right may be exercised with respect to Award Common
Units, and Award Common Units may be Transferred to the Partnership or the
Company in connection with the exercise of the redemption right, in accordance
with and to the extent otherwise permitted by the terms of the Partnership
Agreement. Additionally, all Transfers of Award LTIP Units or Award Common Units
must be in compliance with all applicable securities laws (including, without
limitation, the Securities Act) and the applicable terms and conditions of the
Partnership Agreement. In connection with any Transfer of Award LTIP Units or
Award Common Units, the Partnership may require the Participant to provide an
opinion of counsel, satisfactory to the Partnership, that such Transfer is in
compliance with all federal and state securities laws (including, without
limitation, the Securities Act). Any attempted Transfer of Award LTIP Units or
Award Common Units not in accordance with the terms and conditions of this
Section 11 shall be null and void, and the Partnership shall not reflect on its
records any change in record ownership of any Award LTIP Units or Award Common
Units as a result of any such Transfer, shall otherwise refuse to recognize any
such Transfer and shall not in any way give effect to any such Transfer of any
Award LTIP Units or Award Common Units. This Agreement is personal to

8
ACTIVE/84645397.12

--------------------------------------------------------------------------------




the Participant, is non-assignable and is not transferable in any manner, by
operation of law or otherwise, other than by will or the laws of descent and
distribution.
12.    Changes in Capital Structure. If (a) the Company shall at any time be
involved in a merger, consolidation, dissolution, liquidation, reorganization,
exchange of shares, sale of all or substantially all of the assets or stock of
the Company or a transaction similar thereto, (b) any stock dividend, stock
split, reverse stock split, stock combination, reclassification,
recapitalization, significant repurchases of stock or other similar change in
the capital structure of the Company shall occur, (c) any distribution to
holders of Common Stock other than regular cash dividends shall occur or (d) any
other event shall occur which in the judgment of the Committee necessitates
action by way of equitable and proportionate adjustment in the terms of the
Award Agreement or the Award LTIP Units to avoid distortion in the value of the
Award, then the Committee shall take such action as it deems necessary to
maintain the Participant’s rights hereunder so that they are substantially
proportionate to the rights existing under this Agreement prior to such event,
including, without limitation, (i) interpretations of or modifications to any
defined term in the Award Agreement, including adjustments in performance
parameters or hurdles and associated levels of earned Award LTIP Units provided
in Sections 3, 4, 5 or 6 above; (ii) adjustments in any calculations provided
for in this Award Agreement, and (iii) substitution of other awards under the
Plan or otherwise. Adjustments, if any, made by the Committee pursuant to this
Section 12 shall be final, binding and conclusive.
13.    Miscellaneous.
(a)    Amendments. This Award Agreement may be amended or modified only with the
consent of the Partnership acting through the Committee; provided that any such
amendment or modification adversely affecting the rights of the Participant
hereunder must be consented to by the Participant to be effective as against the
Participant.
(b)    Data Privacy Consent. In order to administer the Plan and the Award and
to implement or structure future equity grants, the Company and its agents may
process any and all personal or professional data, including but not limited to
Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Award Agreement.
(c)    Securities Laws/Legend on Certificates. The issuance and delivery of
common units of the Partnership or shares of common stock of the Company shall
comply with all applicable requirements of law, including (without limitation)
the Securities Act of 1933, as amended (the “Securities Act”), the rules and
regulations promulgated thereunder, state securities laws and regulations, and
the regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded.  If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations,

9
ACTIVE/84645397.12

--------------------------------------------------------------------------------




warranties and covenants as the Company which satisfies such requirements.  The
securities shall be subject to such stop transfer orders and other restrictions
as the Committee may deem reasonably advisable, and, if the securities are
certificated, the Committee may cause a legend or legends to be put on such
certificates to make appropriate reference to such restrictions.
(d)    No Right to Continued Service. The granting of the Award evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
service of such Participant.
(e)    Tax Matters; Section 83(b) Election. The Participant hereby agrees to
make an election to include in gross income in the year of transfer the Award
LTIP Units hereunder pursuant to Section 83(b) of the Internal Revenue Code (the
“Code”) substantially in the form attached hereto as Exhibit C and to supply the
necessary information in accordance with the regulations promulgated thereunder.
(f)    Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for income tax
purposes or subject to the Federal Insurance Contributions Act withholding with
respect to the Award LTIP Units granted hereunder, the Participant will pay to
the Company or, if appropriate, any of its Subsidiaries, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The obligations of the Company under the
Award will be conditional on such payment or arrangements, and the Company and
its Subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment otherwise due to the Participant.
(g)    Investment Representation; Registration. The Participant hereby makes the
covenants, representations and warranties set forth on Exhibit D attached hereto
as of the Effective Date and as of the Valuation Date. All of such covenants,
warranties and representations shall survive the execution and delivery of this
Award Agreement by the Participant. The Participant shall immediately notify the
Partnership upon discovering that any of the representations or warranties set
forth on Exhibit D was false when made or have, as a result of changes in
circumstances, become false. The Partnership will have no obligation to register
under the Securities Act any of the Award LTIP Units or any other securities
issued pursuant to this Award Agreement or upon conversion or exchange of the
Award LTIP Units into other limited partnership interests of the Partnership or
shares of capital stock of the Company.
(h)    Section 409A. If any compensation provided by this Award Agreement may
result in the application of Section 409A of the Code, the Company shall, in
consultation with the Participant, modify the Award Agreement in the least
restrictive manner necessary in order to, where applicable, (i) exclude such
compensation from the definition of “deferred compensation” within the meaning
of such Section 409A or (ii) comply with the provisions of

10
ACTIVE/84645397.12

--------------------------------------------------------------------------------




Section 409A, other applicable provision(s) of the Code and/or any rules,
regulations or other regulatory guidance issued under such statutory provisions
and to make such modifications, in each case, without any diminution in the
value of the benefits granted hereby to the Participant.
(i)    Notices. Any notification required by the terms of this Award Agreement
shall be given in writing and shall be deemed effective upon personal delivery
or within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid.  A notice shall be
addressed to the Company, Attention: Chief Legal Officer, at its principal
executive office and to the Participant at the address that he or she most
recently provided to the Company.
(j)    Entire Agreement. This Award Agreement, the Partnership Agreement and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof.  They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.
(k)    Waiver.  No waiver of any breach or condition of this Award Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition
whether of like or different nature.
(l)    Successors and Assigns. The provisions of this Award Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and have
agreed in writing to be joined herein and be bound by the terms hereof.
(m)    Choice of Law.  This Award Agreement shall be governed by the law of the
State of Delaware (regardless of the laws that might otherwise govern under
applicable Delaware principles of conflicts of law) as to all matters, including
but not limited to matters of validity, construction, effect, performance and
remedies.
(n)    Status of Award LTIP Units under the Plan. The Award LTIP Units are both
issued as equity securities of the Partnership and granted as “Units” under the
Plan. The Company will have the right at its option, as set forth in the
Partnership Agreement, to issue Common Stock in exchange for partnership units
into which Award LTIP Units may have been converted pursuant to the Partnership
Agreement, subject to certain limitations set forth in the Partnership
Agreement, and such Common Stock, if issued, will be issued under the Plan. The
Participant acknowledges that the Participant will have no right to approve or
disapprove such election by the Company.
(o)    Award Subject to Plan.  By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan.  The Award is subject to the Plan.  The terms and provisions
of the Plan as it may be

11
ACTIVE/84645397.12

--------------------------------------------------------------------------------




amended from time to time are hereby incorporated herein by reference.  In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.
(p)    No Guarantees Regarding Tax Treatment.  The Participant (or their
beneficiaries) shall be responsible for all taxes with respect to the Award. 
The Committee and the Company make no guarantees regarding the tax treatment of
the Award.
(q)    Severability.  The provisions of this Award Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
(r)    Signature in Counterparts.  This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[signature page follows]



12
ACTIVE/84645397.12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the __ day of __________, 2016.


GENERAL GROWTH PROPERTIES, INC.


        
Name:
Title:




GGP OPERATING PARTNERSHIP, LP
By:    GGP REAL ESTATE HOLDING II, INC.
Its General Partner


        
Name:
Title:


Acknowledged as of the
date first written above:




    
PARTICIPANT





13
ACTIVE/84645397.12

--------------------------------------------------------------------------------




EXHIBIT A
Definitions
“Annualized FFO Growth” means the compounded annual growth rate, expressed as a
percentage (rounded down to the nearest tenth of a percent (0.1%)), in the
Company’s FFO during the Performance Period calculated as follows:


[firstpica01.jpg]
Where:
FFON = FFO per Share for the year ending on December 31, 2018.
FFO1 = FFO per Share for the year ending on December 31, 2015 ($__.__).
N = number of 12 month periods that have elapsed between the Effective Date and
the Valuation Date (which may not be a full integer).
“Annualized TSR Growth” means the compounded annual growth rate, expressed as a
percentage (rounded down to the nearest tenth of a percent (0.1%)), in the
Company’s Total Shareholder Return during the Performance Period calculated as
follows:
[secondpica01.jpg]
Where:
ESV = Common Stock Price as of the Valuation Date
D = total amount of dividends included in clause (b) of the definition of Total
Shareholder Return below
OSV = Common Stock Price as of the Effective Date
N = number of 12 month periods that have elapsed between the Effective Date and
the Valuation Date (which may not be a full integer).
“Cause” means (a) if the Participant is a party to a Service Agreement, and
“Cause” is defined therein, such definition, or (b) if the Participant is not
party to a Service Agreement that

A-1
ACTIVE/84645397.12

--------------------------------------------------------------------------------




defines “Cause,” unless otherwise determined by the Committee, (i) conviction or
plea of guilty or no contest to any felony or crime of dishonesty or moral
turpitude, (ii) gross negligence or willful misconduct in the performance of the
Participant’s duties, (iii) drug addiction or habitual intoxication that
adversely effects the Participant’s job performance or the reputation or best
interests of the Company or any Affiliate, (iv) commission of fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or a material
act of dishonesty against the Company or any Affiliate, (v) material breach of
any written employment, non-competition, non-solicitation, confidentiality or
similar agreement with the Company or any Affiliate, (vi) noncompliance with
Company policy or code of conduct, or (vii) willful and deliberate failure in
the performance of the Participant’s duties in any material respect.
“Change of Control” has the meaning set forth in Section 2.7 of the Plan.
“Common Stock” means shares of common stock of the Company.
“Common Stock Price” means, as of a particular date, the average of the Fair
Market Value of one share of Common Stock over the twenty (20) consecutive
trading days ending on, and including, such date (or, if such date is not a
trading day, the most recent trading day immediately preceding such date);
provided that if any of such trading days is the ex-dividend date for a dividend
or other distribution on the Common Stock, then the Fair Market Value of the
Common Stock for each prior trading day in such twenty-day period shall be
adjusted by dividing the Fair Market Value by the sum of (a) one plus (b) the
per share amount of the dividend or other distribution declared to which such
ex-dividend date relates divided by the sum of (x) the Fair Market Value on the
trading day immediately preceding the ex-dividend date for such dividend or
other distribution less (y) the amount of such dividend or other distribution.
“Continuous Service” means the continuous service to the Company or any
Subsidiary or affiliate, without interruption or termination, in any capacity of
employee, or, with the written consent of the Committee, consultant. Continuous
Service shall not be considered interrupted in the case of (a) any approved
leave of absence, (b) transfers among the Company and any Subsidiary or
affiliate, or any successor, in any capacity of employee, or with the written
consent of the Committee, consultant, or (c) any change in status as long as the
individual remains in the service of the Company and any Subsidiary or affiliate
in any capacity of employee, member of the Board or (if the Company specifically
agrees in writing that the Continuous Service is not uninterrupted) a
consultant. An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.
“Conversion Factor” has the meaning given to that term in the Partnership
Agreement.
“Disability” means (a) if the Participant is a party to a Service Agreement, and
“Disability” is defined therein, such definition, or (b) if the Participant is
not party to a Service Agreement that defines “Disability,” permanent and total
disability as determined under the procedures established by the Committee for
purposes of the Plan.
“Equity REIT Index Companies” means, as of a particular date, all of the
companies that were constituents of the FTSE NAREIT Equity REIT Index (or a
successor index including a

A-2
ACTIVE/84645397.12

--------------------------------------------------------------------------------




comparable universe of publicly traded real estate investment trusts (“REITs”))
during the entire period from the Effective Date through such date, excluding
the Company. While the presumption is that a REIT needs to be included in the
index for the entire period from the Effective Date to and including the
Valuation Date, it may be appropriate to include or exclude, prospectively
and/or retrospectively, REITs that are not included in the index for such entire
period, With respect to the appropriateness of such inclusion or exclusion, as
well as related methodologies and calculations, the Committee is entitled to
rely on a valuation or other expert. If (a) the FTSE NAREIT Equity REIT Index
ceases to exist or be published prior to the Valuation Date and the Committee
determines that there is no successor to such index or (b) the Committee
reasonably determines that the FTSE NAREIT Equity REIT Index is no longer
suitable for the purposes of this Award Agreement, then the Committee in its
good faith reasonable judgment shall select for subsequent periods, or if the
Committee in its reasonable good faith judgment so determines, for the entire
period from the Effective Date to the Valuation Date, a comparable index for
purposes of determining how many Award LTIP Units are earned pursuant to Section
3 of the Award Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any given date, (a) if such security is then
listed on a national stock exchange, the closing sales price per share on the
principal national stock exchange on which the security is listed on such date
(or, if such date is not a trading date on which there was a sale of such shares
on such exchange, the last preceding date on which there was a sale of shares of
such security on such exchange), or (b) if such security is not then listed on a
national stock exchange, such value as the Committee in its discretion may in
good faith determine; provided that, where such security is so listed, the
Committee may make such discretionary determinations where the security has not
been traded for 10 trading days.
“Family Member”, of a Participant, means the (i) Participant’s child, stepchild,
grandchild, great-grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, trusts for the benefit of these persons, or partnerships or other
entities in which the Participant and/or these persons are the only partners or
equity owners, or (ii) any other person, partnership or entity approved by any
officer or officers of the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
“FFO” means, for any particular period, funds from operations for the Company
and its operating partnerships as presented in the Company’s supplemental
reporting package filed with Form 8-K. FFO is computed in accordance with the
standards established by the National Association of Real Estate Investment
Trusts. The Company determines FFO to be its share of consolidated net income or
loss (computed in accordance with generally accepted accounting principles)
attributable to common stockholders, excluding impairment write-downs on
depreciable real estate, gain or losses from the cumulative effect of accounting
changes, extraordinary items, gains or losses on disposition of real estate
assets, less preferred partnership distributions and preferred stock dividends,
plus real estate related depreciation and amortization

A-3
ACTIVE/84645397.12

--------------------------------------------------------------------------------




including adjustments for unconsolidated entities. For any period FFO shall be
as presented on a proportionate basis, which includes the Company’s share of FFO
from consolidated and unconsolidated properties. FFO presented by the Company
may exclude certain non-cash and non-recurring revenue and expenses.
“FFO per share” means, for any particular period, FFO for such period divided by
the fully diluted weighted average number of shares of Common Stock outstanding
at the end of such period, as calculated in accordance with generally accepted
accounting principles and as presented in the Company’s supplemental reporting
package for such period.
“Good Reason” means (a) if the Participant is a party to a Service Agreement,
and “Good Reason” is defined therein, such definition, or (b) if the Participant
is not party to a Service Agreement that defines “Good Reason,” (i) the
assignment to the Participant of duties materially and adversely inconsistent
with the Participant’s status prior to the Change of Control or a material and
adverse alteration in the nature of the Participant’s duties, responsibilities
or authority; (ii) elimination of the Participant’s position without an offer of
comparable employment by the Company or any successor; (iii) a material
reduction in the Participant’s aggregate compensation; or (iv) a burdensome
relocation of the Participant’s own office from its location prior to the Change
of Control.


“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership dated as of May 1, 2014, as amended from
time to time.


“Performance Period” means the period of time from the Effective Date to the
Valuation Date.
“Qualified Termination” means a termination of the Participant’s employment (a)
by the Company for no reason, or for any reason other than for Cause, (b) by the
Participant for Good Reason, or (c) as a result of the Participant’s Retirement,
death or Disability. Notwithstanding the foregoing, the consent of the Chief
Executive Officer of the Company, which may be withheld in his sole discretion,
must be received for the Participant’s Retirement to constitute a Qualified
Termination.
“Relative TSR” means, as of the date for which the calculation is being tested,
the percentile rank of the Company’s Total Shareholder Return from the Effective
Date through such date as determined by dividing (a) the sum of (i) 100% minus
the percentage of Equity REIT Index Companies or Retail REIT Index Companies, as
applicable, with a Total Stockholder Return greater than the Company, plus (ii)
the percentage of Equity REIT Index Companies or Retail REIT Index Companies, as
applicable, with a Total Stockholder Return less than the Company, by (b) two.
For purposes of this definition, the Total Stockholder Return of each of the
Equity REIT Index Companies or Retail REIT Index Companies shall be computed
using average total stockholder return data (prepared by a third party on a
consistent basis across all companies) from the Effective Date (using the
average of the closing price of one share of the common stock of each company
for the twenty (20) consecutive trading days ending on the Effective Date as the
starting stock price) through the date upon which Relative TSR is to be

A-4
ACTIVE/84645397.12

--------------------------------------------------------------------------------




calculated (using the average of the closing price of one share of the common
stock of each company for the twenty (20) consecutive trading days ending on
such date as the ending stock price).
“Retail REIT Index Companies” means, as of a particular date, all of the
companies that were constituents of the FTSE NAREIT Retail REIT Index (or a
successor index including a comparable universe of publicly traded REITs) during
the entire period from the Effective Date through such date, excluding the
Company. While the presumption is that a REIT needs to be included in the index
for the entire period from the Effective Date to and including the Valuation
Date, it may be appropriate to include or exclude, prospectively and/or
retrospectively, REITs that are not included in the index for such entire
period, With respect to the appropriateness of such inclusion or exclusion, as
well as related methodologies and calculations, the Committee is entitled to
rely on a valuation or other expert. If (a) the FTSE NAREIT Retail REIT Index
ceases to exist or be published prior to the Valuation Date and the Committee
determines that there is no successor to such index or (b) the Committee
reasonably determines that the FTSE NAREIT Retail REIT Index is no longer
suitable for the purposes of this Award Agreement, then the Committee in its
good faith reasonable judgment shall select for subsequent periods, or if the
Committee in its reasonable good faith judgment so determines, for the entire
period from the Effective Date to the Valuation Date, a comparable index for
purposes of determining how many Award LTIP Units are earned pursuant to Section
4 of the Award Agreement.
“Retirement” means (a) retirement from active employment as determined in
accordance with provisions of any Service Agreement to which the Participant is
a party that specifically pertains to rights and benefits upon retirement or (b)
the Participant’s retirement from active employment at or after age 60 and
completing ten (10) years of service with the Company or one of its Affiliates;
provided that, unless clause (a) above applies, the Committee retains the
discretion of establishing that the circumstances of termination of the
Participant’s employment met or failed to meet conditions for eligibility for
“Retirement.”
“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Participant, on the one hand,
and the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.
“Total Shareholder Return” means, with respect to a particular period (which may
be the Performance Period or a portion thereof, as the context requires), the
total return (expressed as a percentage) that would have been realized by a
shareholder who (a) bought $100 in value of shares of Common Stock at the Common
Stock Price on the Effective Date, (b) contemporaneously reinvested each
dividend and other distribution declared during such period with respect to such
shares (and any other shares, or fractions thereof, previously received upon
reinvestment of dividends or other distributions or on account of in-kind
dividends), without deduction for any taxes with respect to such dividends or
other distributions or any charges in connection with such reinvestment, in
additional shares at a price per share equal to (i) the Fair Market Value on the
trading day immediately preceding the ex-dividend date for such dividend or
other distribution less (ii) the amount of such dividend or other distribution,
and (c) sold all

A-5
ACTIVE/84645397.12

--------------------------------------------------------------------------------




such shares at the Common Stock Price on the Valuation Date, without deduction
for any taxes with respect to any gain on such sale or any charges in connection
with such sale. As set forth in, and pursuant to, Section 12 of the Award
Agreement, appropriate adjustments to the Company’s Total Shareholder Return
shall be made to take into account stock dividends, stock splits, reverse stock
splits and the other events set forth in such Section 12 that occur during the
Performance Period. For the avoidance of doubt, the intent of the Committee is
that Total Shareholder Return over the Performance Period be calculated using a
methodology analogous in all material respects to those used for the calculation
of total return for the FTSE NAREIT Equity REIT Index and the FTSE NAREIT Retail
REIT Index, such that the determination of Total Shareholder Return for the
Company, the Equity REIT Index Companies and the Retail REIT Index Companies
reflects a fair comparison among all such companies for the purposes of
determining the number of Award LTIP Units that are earned pursuant to Sections
3 and 4 of the Award Agreement. The Committee may compute Total Shareholder
Return in a manner different from that set forth above to the extent deemed to
be appropriate by the Committee in order to ensure comparability with the FTSE
NAREIT Equity REIT Index and the FTSE NAREIT Retail REIT Index and is authorized
to delegate to a valuation or other expert the performance of adjusted
calculations to carry out the intent of this Award Agreement.
“Valuation Date” means December 31, 2018.



A-6
ACTIVE/84645397.12

--------------------------------------------------------------------------------




EXHIBIT B


FORM OF LIMITED PARTNER SIGNATURE PAGE
The Participant, desiring to become one of the within named Limited Partners of
GGP Operating Partnership, LP, hereby becomes a party to the Agreement of
Limited Partnership of GGP Operating Partnership, LP as amended and/or restated
through the date hereof (the “Partnership Agreement”). The Participant agrees
that this signature page may be attached to any counterpart of the Partnership
Agreement.
Signature Line for Limited Partner:


By:    \
Name:    [                                ]
Date:    [                   ], 201_


Address of Limited Partner:
110 N. Wacker Drive
Chicago, IL 60606





B-1
ACTIVE/84645397.12

--------------------------------------------------------------------------------




EXHIBIT C


ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF
TRANSFER OF PROPERTY PURSUANT TO SECTION 83(B)
OF THE INTERNAL REVENUE CODE
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income as
compensation for services the fair market value of the property described below:
1.
The name, address and taxpayer identification number of the undersigned and the
taxable year for which this election is being made are:

Name:     (the “Taxpayer”)
Address:                 
Taxpayer’s Social Security No.:     
Taxable Year: Calendar Year [•]
2.
Description of property with respect to which the election is being made:

The election is being made with respect to [        ] Award LTIP Units in GGP
Operating Partnership, LP (the “Partnership”).
3.
The date on which the Award LTIP Units were transferred is [         ]

4.
Nature of restrictions to which the Award LTIP Units are subject:

(a)
With limited exceptions, until the Award LTIP Units vest, the Taxpayer may not
transfer in any manner any portion of the Award LTIP Units.

(b)
The Taxpayer’s Award LTIP Units vest in accordance with the vesting provisions
described in the Schedule attached hereto. Unvested Award LTIP Units are
forfeited in accordance with the vesting provisions described in the Schedule
attached hereto.

5.
The fair market value at time of transfer (determined without regard to any
restrictions other than nonlapse restrictions as defined in §1.83-3(h) of the
Income Tax Regulations) of the Award LTIP Units with respect to which this
election is being made is $0 per Award LTIP Unit.

6.
The amount paid by the Taxpayer for the Award LTIP Units was $0 per Award LTIP
Unit.


C-1
ACTIVE/84645397.12

--------------------------------------------------------------------------------




7.
A copy of this statement has been furnished to the Partnership and to its
general partner, General Growth Properties, Inc. Additionally, the undersigned
will include a copy of the election with his or her income tax return for the
taxable year in which the property is transferred. The undersigned is the person
performing services in connection with which the Award LTIP Units were
transferred.

Dated:


    
Name:





C-2
ACTIVE/84645397.12

--------------------------------------------------------------------------------






Schedule to Section 83(b) Election -Vesting Provisions of Award LTIP Units
The Award LTIP Units are subject to performance-based vesting and continuous
service requirements. Under the performance-based hurdles, a percentage of the
Award LTIP Units will be earned based on the following performance parameters
for the period from ___________, 2016 to ___________, 2019 (or earlier in
certain circumstances): (a) General Growth Properties, Inc.’s (the “Company’s”)
total return to shareholders (“TSR”) relative to the FTSE NAREIT Equity REIT
Index; (b) TSR relative to the FTSE NAREIT Retail REIT Index; (c) growth in
absolute TSR; and (d) growth in the Company’s funds from operations. All Award
LTIP Units earned on the basis of performance will become vested on the last day
of the performance period provided that the Taxpayer remains an employee of the
Company (or subsidiary or parent entity) through the performance period, subject
to acceleration in the event of certain extraordinary transactions or
termination of the Taxpayer’s status as an employee under specified
circumstances. Award LTIP Units are subject to forfeiture in the event of
failure to vest based on the passage of time or the determination of the
performance-based percentages.









C-3
ACTIVE/84645397.12

--------------------------------------------------------------------------------




EXHIBIT D


PARTICIPANT’S COVENANTS, REPRESENTATIONS AND WARRANTIES


The Participant hereby represents, warrants and covenants as follows:
(a)    The following documents have been made available to the Participant (the
“Background Documents”):
(i)The Annual Report to Stockholders;
(ii)The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;
(iii)The Company’s Report on Form 10-K for the fiscal year most recently ended;
(iv)The Company’s Form 10-Q for the most recently ended quarter if one has been
filed by the Company with the Securities and Exchange Commission since the
filing of the Form 10-K described in clause (iii) above;
(v)Each of the Company’s Current Report(s) on Form 8-K, if any, filed since the
later of the end of the fiscal year most recently ended for which a Form 10-K
has been filed by the Company;
(vi)The Fourth Amended and Restated Agreement of Limited Partnership of GGP
Operating Partnership, LP, as then amended;
(vii)The Company’s 2010 Equity Incentive Plan, as then amended; and
(viii)The Company’s Articles of Incorporation, as then amended.
The Participant also acknowledges that any delivery of the Background Documents
and other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Participant as a
holder of AO LTIP Units shall not constitute an offer of AO LTIP Units until
such determination of suitability shall be made.
(b)    The Participant hereby represents and warrants that
(i)    The Participant either (A) is an “accredited investor” as defined in Rule
501(a) under the Securities Act, or (B) by reason of the business and financial
experience of the Participant, together with the business and financial
experience of those persons, if any, retained by the Participant to represent or
advise him or her with respect to the grant to him or her of LTIP Units, the
potential conversion of LTIP Units into common units of the Partnership (“Common
Units”) and the potential redemption of such Common Units for shares of common
stock of the Company (“Shares”), has such knowledge,

D-1
ACTIVE/84645397.12

--------------------------------------------------------------------------------




sophistication and experience in financial and business matters and in making
investment decisions of this type that the Participant (I) is capable of
evaluating the merits and risks of an investment in the Partnership and
potential investment in the Company and of making an informed investment
decision, (II) is capable of protecting his or her own interest or has engaged
representatives or advisors to assist him or her in protecting his or her its
interests, and (III) is capable of bearing the economic risk of such investment.
(ii)    The Participant understands that (A) the Participant is responsible for
consulting his or her own tax advisors with respect to the application of the
U.S. federal income tax laws, and the tax laws of any state, local or other
taxing jurisdiction to which the Participant is or by reason of the award of
LTIP Units may become subject, to his or her particular situation; (B) the
Participant has not received or relied upon business or tax advice from the
Company, the Partnership or any of their respective employees, agents,
consultants or advisors, in their capacity as such; (C) the Participant provides
or will provide services to the Partnership on a regular basis and in such
capacity has access to such information, and has such experience of and
involvement in the business and operations of the Partnership, as the
Participant believes to be necessary and appropriate to make an informed
decision to accept this Award of LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks. The Participant has
been given the opportunity to make a thorough investigation of matters relevant
to the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents). The
Participant has been afforded the opportunity to obtain any additional
information (including any exhibits to the Background Documents) deemed
necessary by the Participant to verify the accuracy of information conveyed to
the Participant. The Participant confirms that all documents, records, and books
pertaining to his or her receipt of LTIP Units which were requested by the
Participant have been made available or delivered to the Participant. The
Participant has had an opportunity to ask questions of and receive answers from
the Partnership and the Company, or from a person or persons acting on their
behalf, concerning the terms and conditions of the LTIP Units. The Participant
has relied upon, and is making its decision solely upon, the Background
Documents and other written information provided to the Participant by the
Partnership or the Company. The Participant did not receive any tax, legal or
financial advice from the Partnership or the Company and, to the extent it
deemed necessary, has consulted with its own advisors in connection with its
evaluation of the Background Documents and this Award Agreement and the
Participant’s receipt of LTIP Units.
(iii)    The LTIP Units to be issued, the Common Units issuable upon conversion
of the LTIP Units and any Shares issued in connection with the redemption of any
such Common Units will be acquired for the account of the Participant for
investment only and not with a current view to, or with any intention of, a
distribution or resale thereof, in whole or in part, or the grant of any
participation therein, without prejudice, however, to the Participant’s right
(subject to the terms of the LTIP Units, the Plan and this Award Agreement) at
all times to sell or otherwise dispose of all or any part of his or her LTIP

D-2
ACTIVE/84645397.12

--------------------------------------------------------------------------------




Units, Common Units or Shares in compliance with the Securities Act, and
applicable state securities laws, and subject, nevertheless, to the disposition
of his or her assets being at all times within his or her control.
(iv)    The Participant acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Participant contained herein, (C) such LTIP Units, or
Common Units, therefore, cannot be resold unless registered under the Securities
Act and applicable state securities laws, or unless an exemption from
registration is available, (D) there is no public market for such LTIP Units and
Common Units and (E) neither the Partnership nor the Company has any obligation
or intention to register such LTIP Units or the Common Units issuable upon
conversion of the LTIP Units under the Securities Act or any state securities
laws or to take any action that would make available any exemption from the
registration requirements of such laws, except, that, upon the redemption of the
Common Units for Shares, the Company currently intends to issue such Shares
under the Plan and pursuant to a Registration Statement on Form S-8 under the
Securities Act, to the extent that (I) the Participant is eligible to receive
such Shares under the Plan at the time of such issuance and (II) the Company has
filed an effective Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such Shares. The Participant
hereby acknowledges that because of the restrictions on transfer or assignment
of such LTIP Units acquired hereby and the Common Units issuable upon conversion
of the LTIP Units which are set forth in the Partnership Agreement and this
Award Agreement, the Participant may have to bear the economic risk of his or
her ownership of the LTIP Units acquired hereby and the Common Units issuable
upon conversion of the LTIP Units for an indefinite period of time.
(v)    The Participant has determined that the LTIP Units are a suitable
investment for the Participant.
(vi)    No representations or warranties have been made to the Participant by
the Partnership or the Company, or any officer, director, shareholder, agent, or
affiliate of any of them, and the Participant has received no information
relating to an investment in the Partnership or the LTIP Units except the
information specified in this Paragraph (b).
(c)    So long as the Participant holds any LTIP Units, the Participant shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

D-3
ACTIVE/84645397.12

--------------------------------------------------------------------------------




(d)    The Participant hereby agrees to make an election under Section 83(b) of
the Code with respect to the LTIP Units awarded hereunder, and has delivered
with this Award Agreement a completed, executed copy of the election form
attached to this Award Agreement as Exhibit B. The Participant agrees to file
the election (or to permit the Partnership to file such election on the
Participant’s behalf) within thirty (30) days after the Award of the LTIP Units
hereunder with the IRS Service Center at which such Participant files his or her
personal income tax returns if no check or money order is included with the
returns, and to file a copy of such election with the Participant’s U.S. federal
income tax return for the taxable year in which the LTIP Units are awarded to
the Participant.
(e)    The address set forth on the signature page of this Award Agreement is
the address of the Participant’s principal residence, and the Participant has no
present intention of becoming a resident of any country, state or jurisdiction
other than the country and state in which such residence is sited.
(f)    The representations of the Participant as set forth above are true and
complete to the best of the information and belief of the Participant, and the
Partnership shall be notified promptly of any changes in the foregoing
representations.









D-4
ACTIVE/84645397.12